          Case 5:19-cv-00903-G Document 18 Filed 12/05/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-903-G
                                              )
JOHN RICKETTS (BADGE #1126)                   )
et al.,                                       )
                                              )
       Defendants.                            )

                                         ORDER

       Now before the Court is a Joint Motion (Doc. No. 17) seeking a continuance of the

parties’ status and scheduling conference, currently set for January 8, 2020. For good cause

shown, the Joint Motion is GRANTED. The parties’ current conference setting is stricken

and will be rescheduled on the Court’s February 2020 docket.

       IT IS SO ORDERED this 5th day of December 2019.
